ITEMID: 001-100141
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ABDOLKHANI AND KARIMNIA v. TURKEY (no. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 4. The applicants were born in 1973 and 1978 respectively. The first applicant resides in Turkey whereas the second applicant lives in Sweden.
5. The applicants, refugees under the mandate of the United Nations High Commissioner for Refugees (UNHCR), arrived in Turkey on an unspecified date. They were arrested by security forces and, as they had entered Turkish territory illegally, were deported back to Iraq on 17 June 2008.
6. The applicants immediately re-entered Turkey.
7. On 21 June 2008 they were arrested by road checkpoint gendarmerie officers from the Gökyazı gendarme station, in Muş, as their passports were found to be false.
8. The applicants were subsequently placed in the police headquarters in the Hasköy district of Muş.
9. On 30 June 2008 the applicants lodged an application with the Court and requested not to be deported to Iran or Iraq (application no. 30471/08). On the same day the President of the Chamber to which the case was allocated decided, in the interests of the parties and the proper conduct of the proceedings before the Court, to indicate to the Government of Turkey, under Rule 39 of the Rules of Court, that the applicants should not be deported to Iran or Iraq until 4 August 2008. On 22 July 2008 the President of the Chamber decided to extend until further notice the interim measure indicated under Rule 39 of the Rules of Court.
10. Between 21 June and 26 September 2008 the applicants were detained at the Hasköy police headquarters. On the latter date the applicants were transferred to the Kırklareli Foreigners' Admission and Accommodation Centre, where they were held until 26 October 2009.
11. The applicants submitted that the detention facility where they were held was in the basement of the building. Therefore, it was damp and received insufficient natural light. The facility measured 70 square metres in total and consisted of three open rooms. The rooms measured 1216 square metres. There was one bathroom and a hallway, where there were two beds. There were eight and four bunk beds in the first and the second rooms respectively. The third room was empty.
12. For the first five weeks of the detention the applicants were held with eighty-three other detainees. From the sixth to the tenth week of their detention the number of detainees dropped to thirty-one. During the final two weeks those remaining were also deported. At the end of their detention in Hasköy the applicants were alone in the facility.
13. The mattresses and blankets were dirty and infested with lice. No pillows or bedding were provided. During the first weeks of their detention, the applicants had to sleep on the floor without mattresses, with blankets only, due to the overcrowding. The facility did not have showers or hot water. The applicants were taken to a public bathhouse only twice during the three months that they spent in that facility. Nor were they provided with towels, toilet paper, toothbrush, toothpaste, shaving items or shampoo. The toilets were very dirty and were never cleaned. Nor did the administration provide proper cleaning material to the detainees for them to do the cleaning. The facility was infected with cockroaches and mosquitoes. As a result of the poor detention conditions, the applicants suffered from dermatological diseases and infections. They were taken to a doctor for the skin problems, but they were never given the prescribed medication. They were ill as a result of water contamination at the beginning of their detention in Hasköy. Furthermore, the first applicant suffered from arthritis and the second applicant had back problems. They did not receive any medical check-ups for their health problems. The applicants were provided with meals twice a day. The meals consisted of soup and an insufficient amount of bread. They were not given any drinkable water. They were also not provided with clothing. Therefore, they had to wear the same clothes for three months.
14. The detention facility did not have any provision for indoor or outdoor activities. The applicants were taken out only when they were forced to do work, such as collecting rubbish, watering the lawn, sweeping the floors and the stairs, or loading and unloading, for which they were never paid.
15. Finally, throughout their detention in the Hasköy police headquarters, the applicants were not allowed to make or receive telephone calls. Nor could they have visits, except for one visit from a UNHCR officer. At the request of the UNHCR Ankara office, a lawyer went to the Hasköy police headquarters to visit the applicants. He was however not allowed to meet the applicants.
16. The applicants submitted several written complaints regarding the conditions of their detention. However, the authorities refused to accept the letters containing their complaints.
17. The Government submitted that the applicants were held in the Hasköy police headquarters building between 21 June and 26 September 2008 on a temporary basis while awaiting transfer to a foreigners' admission and accommodation centre. The Government noted that during the period in question a total of ninety-six foreigners stayed in the facility. However, no more than forty-two persons were detained at any given time. Besides, between 2 August and 26 September 2008 the applicants were held alone.
18. The Government further submitted that a foreigners' guesthouse had been constructed in Hasköy subsequent to the applicants' transfer to Kırklareli foreigners' admission and accommodation centre. According to the Government's submissions, in this new facility the food is provided three times a day by the centre administration. Although there is no health clinic within the facility, the detainees are provided with adequate medical assistance in the nearby clinics and State hospitals. They are allowed to go into the open air and can exercise in the garden of the facility, where they are served their meals and play football with the staff working at the centre. The Government contended that lavatories, toilets and bathrooms were provided in the centre and the immigrants were sent to the Turkish bath periodically. They finally noted that the applicants could contact the outside world by telephone and internet.
19. In their submissions dated 12 October 2009 the applicants complained about the conditions of detention in the Kırklareli Foreigners' Admission and Accommodation Centre. They complained in particular about the quality of food and water, insufficient medical support, unsatisfactory sanitary facilities, their inability to take exercise and the increase in the number of detainees held in the Kırklareli Foreigners' Admission and Accommodation Centre. In support of their allegations the applicants submitted a number of photos, including four photos which were taken on 11 October 2009 and which allegedly showed the back and legs of the first applicant who claimed to be suffering from a skin rash.
20. The Government submitted that the application concerned the conditions of detention at the Hasköy police headquarters and not those in the Kırklareli Foreigners' Admission and Accommodation Centre. They therefore requested the Court not to examine the application in so far as it concerned complaints regarding the detention conditions at the Kırklareli Centre.
21. A description of the relevant law can be found in the judgments of Z.N.S. v. Turkey (no. 21896/08, §§ 34-35, 19 January 2010) and Charahili v. Turkey (no. 46605/07, § 48, 13 April 2010).
VIOLATED_ARTICLES: 3
